NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3027-17T4

AMY SKUSE,

      Plaintiff-Appellant,
                                                 APPROVED FOR PUBLICATION
v.
                                                       January 16, 2019
PFIZER, INC., JOHN D. WITZIG,                       APPELLATE DIVISION
PAUL MANGEOT, and CONNIE
CORBETT, individually, jointly,
severally and/or in the alternative,

     Defendants-Respondents.
________________________________

            Argued December 4, 2018 – Decided January 16, 2019

            Before Judges Sabatino, Haas and Mitterhoff.

            On appeal from Superior Court of New Jersey, Law
            Division, Mercer County, Docket No. L-2374-17.

            Alan H. Schorr argued the cause for appellant (Schorr
            & Associates, PC, attorneys; Alan H. Schorr, on the
            briefs).

            John M. Nolan argued the cause for respondents
            (Jackson Lewis, PC, attorneys; John M. Nolan, of
            counsel and on the brief; Carla D. Macaluso and
            Timothy M. McCarthy, on the brief).

            John J. Sarno argued the cause for amicus curiae
            Employers Association of New Jersey (Ford &
            Harrison, LLP, attorneys; John J. Sarno and Mark A.
            Saloman, of counsel and on the brief; Jeffrey A.
            Shooman, on the brief).

            Richard M. Schall argued the cause for amicus curiae
            National Employment Lawyers Association of New
            Jersey (Schall & Barasch, LLC, attorneys; Richard M.
            Schall, on the brief).

            Lowenstein Sandler, LLP, attorneys for amicus curiae
            New Jersey Civil Justice Institute (Gavin J. Rooney, on
            the brief).

      The opinion of the court was delivered by

SABATINO, P.J.A.D.

      This case exemplifies an inadequate way for an employer to go about

extracting its employees' agreement to submit to binding arbitration for future

claims and thereby waive their rights to sue the employer and seek a jury trial.

      The employer in this case emailed to its workforce what it called a

"training module" (or "activity" or "course").      The module described the

company's mandatory arbitration policy, as presented in a series of slides on

computer screens. One screen provided employees with the opportunity to

access a "Resource" link to the full text of the policy. In a separate email, the

employer supplied a computer link to Frequently Asked Questions ("FAQs")

concerning the policy.

      On the third slide of the module presentation, the employees simply were

asked to "acknowledge" it with the click of an electronic button. The module

                                                                         A-3027-17T4

                                        2
declared that if an employee did not click the acknowledgement, but continued

to work for the company for sixty or more days, the employee would be

"deemed" to be bound by the arbitration policy.

      Although the arbitration policy is labeled an "agreement" and that word

appears multiple times on the slides and within the linked policy, the module

did not request employees to provide signatures conveying their agreement. Nor

were the employees asked – within the four corners of the pivotal "click" box at

the end of the presentation – to memorialize that they expressly agreed to the

policy. They were only asked within the box to "acknowledge" it.

      This oblique procedure does not yield the valid personal agreement of an

employee to give up his or her statutorily protected rights to litigate claims

against an employer in a public forum and seek a trial by jury. The procedure

falls short of the requirements of New Jersey contract law, particularly the

Supreme Court's longstanding precedent in Leodori v. CIGNA Corp., 175 N.J.

293, 303 (2003) (holding an employee's valid waiver of statutory rights, there

in the context of an employer's binding arbitration policy, "results only from an

explicit, affirmative agreement that unmistakably reflects the employee's

assent") (emphasis added), as well as the Court's more recent opinion in Atalese

v. U.S. Legal Services Group, L.P., 219 N.J. 430, 447 (2014) (holding the words

of an arbitration agreement "must be clear and unambiguous that a [person] is

                                                                         A-3027-17T4

                                        3
choosing to arbitrate disputes rather than have them resolved in a court of law")

(emphasis added).

      The plaintiff employee never expressed in written or electronic form her

explicit and unmistakable voluntary agreement to forego the court system and

submit her discrimination claims against her former employer and its officials

to binding arbitration. Consequently, we reverse the trial court's order

dismissing her complaint and compelling arbitration. We do so without

prejudice to the company appropriately revising its approach in the future.

                                        I.

      In November 2017, plaintiff Amy Skuse filed a complaint in the Law

Division against her former employer Pfizer, Inc. ("Pfizer"), and several other

Pfizer officials. 1 Plaintiff's complaint alleges a violation of the New Jersey Law

Against Discrimination ("LAD"), N.J.S.A. 10:5-1 to -49, based on religious

discrimination, and a failure to provide reasonable accommodation for her

religious beliefs.

      The Vaccination Dispute


1
   The named individual codefendants are: John D. Witzig – Pfizer's Vice
President of Corporate Aviation, a direct manager of plaintiff; Paul T. Mangeot
– Pfizer's Chief Pilot, Fixed Wing, another direct manager of plaintiff; Connie
Corbett – Pfizer's Human Resources Director; and fictitiously named parties
John Does 1-10. We refer to the defendants hereafter collectively as "Pfizer" or
"defendants," unless otherwise indicated by the context.
                                                                          A-3027-17T4

                                         4
      The complaint makes a host of allegations, most of which we need not

repeat here for purposes of our forum analysis, and which have yet to be proven.

The following summary of plaintiff's complaint will suffice.

      Plaintiff worked for Pfizer as a flight attendant, beginning in 2012. Her

principal place of employment was out of Pfizer's airport facility in West

Trenton.

      Plaintiff is a practicing Buddhist. As part of her religious beliefs, plaintiff

"does not, and never has as an adult, received any injections that contain any

kind of animal protein."

      Pfizer has a company policy requiring that its flight attendants receive a

yellow fever vaccine. Plaintiff did not receive such a vaccine. According to her

complaint, plaintiff was not pressured to do so by the company until on or around

April 17, 2017. On that occasion, defendants Witzig and Mangeot allegedly met

with her and gave her an "ultimatum" to receive the vaccination within thirty

days or else be terminated.

      Plaintiff declined to receive the vaccination, which apparently contains

animal-derived ingredients. According to her complaint, she informed Pfizer

she had a valid "yellow card" waiver authorizing her to travel to any country

without the vaccination. She presented a letter from her physician, documenting

that she elected not to receive the vaccination because of "philosophical reasons

                                                                            A-3027-17T4

                                          5
that are similar to a religious belief." Nonetheless, defendants allegedly

continued with their ultimatum and intensified the pressure on her to get the

vaccine.

      In early May 2017, plaintiff suffered a breakdown, allegedly from the

company's threats. Defendants granted her a leave from work, pursuant to the

Family Medical Leave Act, N.J.S.A. 34:11B-1 to -16. When plaintiff was

medically cleared to resume work two months later, defendants refused to allow

her to return. They instead placed her on an indefinite paid leave.

      Plaintiff then filed a formal request with Pfizer for an accommodation

from the yellow fever vaccination requirement, specifically citing her "strong

religious conviction." She met with Corbett to discuss that request.

      Following the meeting, Corbett sent plaintiff a letter denying her request

for religious accommodation. Plaintiff sought internal review of this decision,

apparently with Pfizer’s human resources division. Pfizer denied that internal

appeal.

      On August 11, 2017, Pfizer terminated plaintiff's employment.

      Plaintiff filed the instant lawsuit about three months later. In response to

the complaint, defendants filed a motion seeking to dismiss this action and

compel plaintiff to submit her claims to binding arbitration. The motion invoked



                                                                         A-3027-17T4

                                        6
the Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 1 to 16, and the New Jersey

Uniform Arbitration Act, N.J.S.A. 2A:23B-1 to -32.

      The Company's Arbitration "Training Module"

      The key issue before us is whether the parties entered into a valid mutual

agreement to arbitrate plaintiff's claims.

      Pfizer emphasizes that plaintiff electronically received and completed a

training module presenting the company's mandatory binding arbitration policy.

Plaintiff thereafter continued working for the company for thirteen months until

she was discharged. Pfizer argues that through this process plaintiff thereby

assented to, and must be bound by, the arbitration policy.

      Plaintiff counters that she never expressed her agreement to the arbitration

policy. She insists she did not waive any of her rights to litigate against Pfizer

under the State's anti-discrimination and employment laws.

      The "training module" (also referred to as an "activity" or "course") used

to disseminate Pfizer's arbitration policy was transmitted to thousands of its

employees by email, linking to company's computer-based training portal. As

described in a motion certification by the company's "Enterprise Learning

Architect," Robert M. Baker, the mass transmission was conducted in May 2016

through emails "assigning" to each employee recipient "the activity of taking an



                                                                         A-3027-17T4

                                         7
on-line module to review the [company's] Mutual Arbitration and Class Waiver

Agreement and Acknowledgement." (Emphasis added).

      The emails contained a link that the employees were expected to click to

launch the module through the same portal "Pfizer employees use for many of

their assigned trainings." The company imposed a deadline of July 4, 2016 for

employees to complete the assigned module activity, on which date the policy

would become effective.

      A link provided, via a separate email, gave employees the ability to access

FAQs concerning the new mandatory policy. The FAQs included, among other

things, the following questions and answers:

            4.    Do I have to agree to this?

                   The Arbitration Agreement is a condition of
            continued employment with the Company. If you begin
            or continue working for the Company sixty (60) days
            after receipt of this Agreement. It will be a contractual
            agreement that binds both you and the Company.

            5.     Can I change any parts of the agreement that I do
            not like?

                  No, you cannot change any of the terms of the
            Arbitration Agreement.

            6.   Do I give up any rights under the Arbitration
            Agreement?

                  Please review the Arbitration Agreement
            carefully to fully understand its terms and conditions.
            By agreeing to the Arbitration Agreement through
                                                                        A-3027-17T4

                                        8
             continuing your employment with Pfizer, you are
             giving up the right to bring employment-related claims
             covered by the Agreement against Pfizer in a court of
             law. Instead, you are agreeing to arbitrate those claims
             before a neutral arbitrator. You are also agreeing to
             bring those claims on an individual basis and not on a
             class action, collective action, or representative action
             basis. Pfizer is also giving up the right to bring
             employment-related claims covered by the Agreement
             against you in court and is agreeing to bring any such
             claims on an individual basis in arbitration.

             [(Emphasis added).]

      The parties' appendices contain screenshots of the module's four computer

slides2 that presented Pfizer's arbitration policy. The first slide states:

                   As a condition of your employment with Pfizer,
             you and Pfizer agree to individual arbitration as the
             exclusive means of resolving certain disputes relating
             to your employment. This agreement is contained in
             the Mutual Arbitration and Class Waiver Agreement. It
             is important that you are aware of the terms of this
             Agreement.

                   The next page contains the Mutual Arbitration
             and Class Waiver Agreement. You will be able to
             review and print the Agreement. You will then be
             asked to acknowledge your receipt of the Agreement.

             [(Emphasis added).]

      The second slide states:



2
  Defendants also have provided a slide of the initial page for the module, which
simply allows the employee to choose to scroll through the module in either
English or Spanish.
                                                                              A-3027-17T4

                                          9
                  Click the "Resources" tab in the upper-right
            corner to review the Agreement.

                  Once it is opened, you may print the Agreement
            and retain for your records.

                 After reviewing the [A]greement, close the
            window and return to this page.

According to Baker's certification, the Resources link on this second slide

"allowed" an employee to open and review the arbitration agreement. The link

also gave an employee "the opportunity" to print the agreement.

      Assuming it is accessed through the Resources link, the company's five-

page, single-spaced arbitration policy makes clear that, with certain categorical

exceptions not pertinent here (such as worker's compensation claims), "all

disputes, claims, complaints, or controversies . . . that [a Pfizer employee] ha[s]

now or at any time in the future may have against Pfizer and/or any of its . . .

current and former officers, directors, [or] employees . . . arising out of and/or

directly or indirectly related to . . . [the employee's] employment with the

Company . . . and/or termination of [the employee's] employment with the

Company . . . will be resolved by arbitration and NOT by a court or jury."

Pertinent to this case, the covered claims specifically include claims for

"wrongful discharge, discrimination, and/or harassment."

      The linked document states, in all capital letters, that "The parties hereby

forever waive and give up the right to have a judge or jury decide any covered
                                                                          A-3027-17T4

                                         10
claims." The document goes on to spell out various other procedures, terms,

and conditions, including such things as the sharing of arbitration fees and the

confidentiality of the arbitration process. 3

      The third slide states:

                    I understand that I must agree to the Mutual
             Arbitration and Class Waiver Agreement as a condition
             of my employment. Even if I do not click here, if I
             begin or continue working for the Company sixty (60)
             days after receipt of this Agreement, even without
             acknowledging this Agreement, this Agreement will be
             effective, and I will be deemed to have consented to,
             ratified and accepted this Agreement through my
             acceptance of and/or continued employment with the
             Company.

             [(Emphasis added).]

Below this language on the third slide appears a rectangular box with rounded

corners. On the right side of the box is a circled diagonal arrow pointing upward.

Next to the arrow are these four words: "CLICK HERE to acknowledge."

(Emphasis added).

      The final slide states, "Thank you for reviewing the Mutual Arbitration

and Class Waiver Agreement. Please send any questions you have on the Mutual

Arbitration and Class Waiver Agreement to ArbitrationProgram@pfizer.com.

Click 'Exit' to exit this course." (Emphasis added).


3
  Plaintiff has not argued the text of the arbitration policy insufficiently explains
the policy.
                                                                            A-3027-17T4

                                          11
      The Motion Practice

      Plaintiff submitted a certification to the trial court in response to Pfizer's

motion to dismiss and compel arbitration, in which she stated, in pertinent part:

                  In summary, I never saw an email about
            Arbitration, I never took any Arbitration training, I
            never read or saw any Arbitration Agreement, and
            never agreed to arbitrate any claims of discrimination.
            I did not [waive], and would never have knowingly
            waived my rights to sue or to have the right to have my
            complaint of discrimination decided by a jury.

            [(Emphasis added).]

      In response to this certification, Pfizer presented its own certifications of

two company representatives, with accompanying exhibits. One certification

came from Baker, the company's Enterprise Learning Architect. The other was

from Edward Gramling, Senior Corporate Counsel in Pfizer's Legal Division

and head of its Discovery Group. Gramling attached copies of the emails sent

to plaintiff on May 5, May 6, and June 9, 2016 about the company's arbi tration

policy.

      The May 5, 2016 email was from Pfizer’s Executive Vice President for

Worldwide Human Resources. That email, which included a hyperlink to the

Agreement and the FAQs, stated in part:

                   Later today, you will receive a message from the
            P2L training program to read and acknowledge the
            [arbitration] agreement. I request that you read the
            agreement and review the FAQs before acknowledging
                                                                           A-3027-17T4

                                         12
             the agreement. . . . All covered colleagues will be bound
             by the agreement as part of their continued employment
             at Pfizer. If you have any questions, I encourage you
             to review the FAQ's and/or refer your questions to
             ArbitrationProgram@pfizer.com.

             [(Emphasis added).]

      The automated email sent to plaintiff the next day from Pfizer’s online

training system, stated, in pertinent part:

             Greetings Amy Skuse,

                   You have been assigned the activity Mutual
             Arbitration and Class Waiver Agreement and
             Acknowledgement . . . for the following reason: As a
             condition of your employment with Pfizer, you and
             Pfizer agree to individual arbitration as the exclusive
             means of resolving certain disputes relating to your
             employment. This agreement is contained in the
             Mutual Arbitration and Class Waiver Agreement. It is
             important that you are aware of the terms of this
             Agreement.

             [(Emphasis added).]

      As explained by Baker, an employee who clicked through the first three

training module slides, including the button acknowledging the arbitration

agreement, would be recorded as "completing" the module in Pfizer's training

records. He attached a copy of plaintiff's digital records showing that she started

and completed the module on June 9, 2016.

      Baker noted that Pfizer employees have a unique computer login

identification and password, which they are prohibited by the company from
                                                                          A-3027-17T4

                                          13
"revealing, sharing or making available" to others.         According to Baker,

employees who complete the training module are sent an automated email

confirming such completion. He attached the email to plaintiff, sent on June 9,

2016, confirming her completion of the module. The message states, "Amy

Skuse, [y]ou have completed the following training: . . . Mutual Arbitration and

Class Waiver Agreement and Acknowledgement . . . ." (Emphasis added).

      Plaintiff neither stipulates to nor disproves her receipt of these various

emails.   Instead, she maintains that she "was never asked nor required to

acknowledge or agree [to the binding arbitration policy], and therefore the

factual question as to whether she even saw the policy is irrelevant."

      Before ruling on Pfizer's motion to dismiss the lawsuit and refer plaintiff's

discrimination claims to binding arbitration, the motion judge asked if the

parties wanted a hearing to address the issue of "the denial by the plaintiff that

she ever saw the arbitration agreement," or if they instead "want[ed] the [c]ourt

to decide the issue without the hearing." Plaintiff's counsel responded that such

an evidential hearing would be "both unnecessary and an unwieldy situation. In

order for us to have a plenary hearing, we would . . . take the depositions of all

these people who are saying that they . . . put this on the computer. We'd need

to get our computer experts to take a look at this to see how this system works."

Accordingly, plaintiff's counsel requested the trial court, for purposes of the

                                                                          A-3027-17T4

                                         14
motion to dismiss and compel arbitration, "to assume that Amy Skuse got the

email and that she saw the screen that said, I acknowledge receipt of this policy."

      The Motion Ruling

      After considering the parties' contentions, the motion judge issued an oral

opinion, with an accompanying written order, granting defendants' motion on

February 21, 2018.     In her oral opinion, the judge observed that Pfizer's

acknowledgment procedure "nowhere specifically asks plaintiff to confirm that

she has received the agreement." Even so, the judge was persuaded that, given

plaintiff’s continued employment well-past the specified sixty days and "[i]n

light of the text on the slides and plaintiff’s action or inaction, plaintiff’s

apparent intent was to be bound by this agreement."           The court therefore

dismissed plaintiff's complaint with prejudice, and directed her to proceed with

arbitration, pursuant to the terms of the company's policy.

      This Appeal and the Amici

      Plaintiff timely appealed the trial court's order compelling arbitration,

pursuant to Rule 2:2-3(a) and Wein v. Morris, 194 N.J. 364, 380 (2008). She is

joined in her arguments for reversal by amicus National Employment Lawyers

Association of New Jersey ("NELA-NJ"), an organization of private New Jersey

attorneys who represent workers in employment litigation. Meanwhile, Pfizer's

arguments seeking affirmance of the motion order are supported by two

                                                                          A-3027-17T4

                                         15
employer-oriented amici: the Employers Association of New Jersey ("EANJ"),

and the New Jersey Civil Justice Institute ("NJCJI"). This court granted all three

amici organizations leave to participate in the appeal. We appreciate their

helpful briefs and contributions to the appellate oral argument.

                                        II.

                                        A.

      We begin our forum analysis by recognizing the federal and New Jersey

legislative policies generally favoring arbitration as a dispute resolution process,

in situations where that process has been mutually chosen by the parties.

Atalese, 219 N.J. at 440, 442; see also 9 U.S.C. §§ 1 to 16; N.J.S.A. 2A:23B-1

to -32 (our State's Arbitration Act, which is nearly identical to the FAA).

      Consistent with these statutory policies, "a state cannot subject an

arbitration agreement to more burdensome requirements than those governing

the formation of other contracts." Leodori, 175 N.J. at 302. However, a state

can regulate arbitration agreements "by applying its contract-law principles that

are relevant in a given case." Ibid.

      One of the fundamental elements of contract law is the requirement of the

contracting parties' mutual assent. "A legally enforceable agreement requires 'a

meeting of the minds.'" Atalese, 219 N.J. at 442 (quoting Morton v. 4 Orchard

Land Tr., 180 N.J. 118, 120 (2004)). "Parties are not required 'to arbitrate when

                                                                           A-3027-17T4

                                         16
they have not agreed to do so.'" Ibid. (quoting Volt Info. Scis. v. Bd. of Trs. of

Leland Stanford Jr. Univ., 489 U.S. 468, 478 (1989)).

      As the United States Supreme Court recognized when construing the FAA

in AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011), state-law

principles governing contract formation apply to arbitration agreements. If there

is no meeting of the minds as to the material terms of an arbitration agreement,

or the material terms are internally inconsistent or too vague or indefinite to be

enforced, a court has the authority to decline to compel arbitration. See, e.g.,

NAACP of Camden Cty. East v. Foulke Mgmt. Corp., 421 N.J. Super. 404, 425,

431 (App. Div. 2011) (declining to enforce a car dealership's arbitration

provisions where its contract forms were internally inconsistent and too vague

and indefinite in several material respects).

      Common-law principles of waiver also bear upon the analysis. At times

a contractual provision will express a waiver by one or both parties giving up

certain rights they may otherwise possess. "An effective waiver requires a party

to have full knowledge of [his or her] legal rights and intent to surrender those

rights." Knorr v. Smeal, 178 N.J. 169, 177 (2003) (citing W. Jersey Title &

Guar. Co. v. Indus. Tr. Co., 27 N.J. 144, 153 (1958)).

      In the context of a contractual arbitration, a necessary waiver would

evidence a relinquishment of a party's right to pursue a lawsuit against the other

                                                                         A-3027-17T4

                                         17
party in court and instead have the claims resolved in arbitration. "By its very

nature, an agreement to arbitrate involves a waiver of a party’s right to have [his

or her] claims and defenses litigated in court." Atalese, 219 N.J. at 442 (quoting

Foulke, 421 N.J. Super. at 425). Here, the issue of waiver specifically concerns

the waiver of an employee's right under the LAD to sue in Superior Court an

employer who has engaged in alleged discriminatory conduct and seek a jury

trial to resolve that claim. See N.J.S.A. 10:5-13.

      Our case law has extended these requirements of mutual assent and

knowing and voluntary waiver to the setting of arbitration provisions contained

within employment relationships.       For the last fifteen years, the guiding

precedent on this subject in our State has been the Supreme Court's 2003 opinion

in Leodori, 175 N.J. 293.

      The plaintiff in Leodori was employed by the defendant insurance

company. Id. at 295. During the plaintiff's tenure as an employee, the company

had a policy purporting to require all of its workers to submit to binding

arbitration of any employment disputes. Id. at 296. The arbitration policy was

contained in a handbook distributed to all employees, including the plaintiff.

Ibid. The handbook was accompanied by an "acknowledgement form," which

included an acknowledgment of the employee's receipt of the handbook and a

recitation that the employee understood the handbook contained information on

                                                                          A-3027-17T4

                                         18
company policies. Id. at 297. However, the acknowledgment form did not

contain any language specifically referring to arbitration. Ibid. A separate

"Employee Handbook Receipt and Agreement" form accompanied the handbook

and described the arbitration as a term of employment. Id. at 297-98. Leodori

signed the "acknowledgement" form, but he did not sign the "agreement" form.

Ibid.

        After Leodori was terminated, he sued the company in the Law Division

for the company's alleged violation of his rights under the New Jersey

Conscientious Employee Protection Act, N.J.S.A. 34:19-1 to -8. Id. at 299. The

trial court dismissed the case based on its finding that the parties had entered

into a binding arbitration agreement, and this court reversed that ruling. Ibid.

        On review, the Supreme Court upheld this court and ruled that the

company's arbitration policy was unenforceable against Leodori because he had

not conveyed his knowing and voluntary agreement to that policy. Id. at 305.

Writing for the Court, Justice Verniero announced the basic tenet that "an

arbitration provision cannot be enforced against an employee who does not sign

or otherwise explicitly indicate his or her agreement to it." Id. at 306.

        The Court's opinion in Leodori further instructed that "a waiver-of-rights

provision must reflect that an employee has agreed clearly and unambiguously

to arbitrate the disputed claim." Id. at 302 (emphasis added). Such a valid

                                                                            A-3027-17T4

                                         19
waiver "results only from an explicit affirmative agreement that unmistakably

reflects the employee’s assent." Id. at 303 (emphasis added). The "critical

inquiry" is whether plaintiff "surrendered [her] statutory rights knowingly and

voluntarily." Id. at 305.

      The Court did recognize the practical burden that large employers may

encounter in attempting to obtain such voluntary assent from their employees to

waive their rights to sue and submit to arbitration. Id. at 307. Given that

practical concern, the Court made clear its holding was "not to be construed as

requiring employers to negotiate individual agreements with their entire

workforce to implement a company-wide arbitration policy." Id. at 307. As

guidance, the Court stated that the employer in Leodori would have

substantiated its employee's mutual assent and waiver if it either: (1) obtained

the plaintiff's signature on the arbitration agreement, or (2) specified on the

acknowledgment form, which the plaintiff did sign, that he had not only

"received," but also "agreed" to the arbitration policy.             Ibid.     An

acknowledgement form signed by the employee need not recite "verbatim" the

arbitration policy, "so long as the form refers specifically to arbitration in a

manner indicating [the] employee's assent, and the policy is described more fully

in an accompanying handbook or in another document known to the employee."

Ibid. The Court emphasized, "with minimal effort, employers can revise the

                                                                         A-3027-17T4

                                        20
language to include an indication that the recipient has received and agreed to

an arbitration policy." Ibid.

      In the ensuing decade and a half since the Court's opinion in Leodori, our

courts have faithfully applied its principles demanding the parties' manifested

clear assent to arbitrate. See, e.g., Foulke, 421 N.J. Super. at 425; Rockel v.

Cherry Hill Dodge, 368 N.J. Super. 577, 581 (App. Div. 2004); Kamaratos v.

Palis, 360 N.J. Super. 76, 82-83 (App. Div. 2003). Although it is not an

employment case, the Supreme Court's seminal opinion on this general topic in

Atalese, 219 N.J. at 447, reaffirmed that the words of an arbitration agreement

"must be clear and unambiguous that a [person] is choosing to arbitrate disputes

rather than have them resolved in a court of law." (Emphasis added); see also

Kernahan v. Home Warranty Adm'r of Fla., Inc., __ N.J. __ (2019) (reaffirming

the importance of the requirement of clear mutual assent to arbitrate) .

                                        B.

      We apply these settled legal principles to the methods used by Pfizer to

attempt to extract plaintiff's agreement to arbitrate. In doing so, our review of

the trial court's legal conclusions is de novo. Atalese, 219 N.J. at 446. Like the

trial court, we accept the factual concession of plaintiff's counsel that we are to

assume, for sake of the analysis, that she did receive the pertinent company

emails and did "click" the acknowledgement box at the end of the presentation.

                                                                           A-3027-17T4

                                         21
      As a starting point, we note a major technological difference between the

setting in Leodori and the present case, namely an employer's use of an

electronically transmitted "training module" to communicate and impose the

terms of its mandatory arbitration policy. Unlike the employer in Leodori,

Pfizer did not request or obtain physical signatures from the employees who

were supplied with the policy. Instead, Pfizer attempted to secure its employees'

assent to the policy through the use of digital techniques.

      Pfizer, along with amici EANJ and NJCJI, urge us to affirm the trial

court's ruling as an appropriate decision for our digital age. We recognize that

in our current world, much of an employer's regular communications to its

employees, and work-related communications between and among fellow

employees, occurs through email and other digital means. A recent 2018 study

revealed that an American worker spends, on average, 3.1 hours each weekday

checking work email. 4

      Another present reality is that office employees tend to be inundated with

a high volume of incoming email messages, and also send out a large number of

their own emails. A global study of email statistics reported that, "in 2014, the


4
     See   2018     Adobe      Consumer      Email  Survey,    SlideShare,
https://www.slideshare.net/adobe/2018-adobe-consumer-email-survey.    The
same study found that employees also spend, on average, 2.5 hours each
weekday checking their personal email. Ibid.
                                                                        A-3027-17T4

                                        22
majority of email traffic [came] from the business world, which account[ed] for

over 108.7 billion emails sent and received per day." 5 As of 2014, business

users, on average, reportedly sent and received 121 emails daily, and that figure

was projected to increase to 140 emails per day by 2018. 6

         Although the rapid growth of email traffic has advantages of convenience

and efficiency, it can be difficult, even for conscientious office workers, to keep

up with the unrelenting emails flowing into their email inboxes. We take judicial

notice that, in order to deal with this deluge, people frequently skim (or scroll

through without reading) written material sent to them digitally, such as when

they download computer applications online, or receive impersonal messages or

announcements from organizations. People also are prone to bypass links to

other documents without meticulously opening and reading the contents of those

links. Such habits, although perhaps not always commendable, have become

digital survival mechanisms used to separate the proverbial wheat from the

chaff.




5
  See The Radicati Group, Inc., Email Statistics Report, 2014-2018 3 (Sara
Radicati         ed.,       2014),           http://www.radicati.com/wp/wp-
content/uploads/2014/01/Email-Statistics-Report-2014-2018-Executive-
Summary.pdf.
6
    Id. at 4.
                                                                          A-3027-17T4

                                         23
      We do not mean to discourage employers from using email to disseminate

company policies and announcements. The difficulty is assuring that the most

important employer messages are actually read and understood by the

workforce, and, where the law requires it, responded to with the employees'

knowing and explicit assent.

      The digital communications in this case occurred in the important context

of an employer soliciting a waiver of an employee's statutory rights. In that

context, it is critical, as Leodori mandates, that the digital communications

substantiate an employee's "explicit, affirmative agreement that unmistakably

reflects the employee's assent" to a binding arbitration policy. 175 N.J. at 303

(emphasis added).

      The company's binding arbitration agreement was conveyed through what

defendants have rather euphemistically called a "training module" or "training

activity." As Baker's certification noted, the portal is commonly used by Pfizer

employees "for many of their assigned trainings." (Emphasis added). These

prosaic labels do not fairly capture the essence of the endeavor, i.e., an effort to

extract an employee's knowing and voluntary agreement to waive important

rights that have been bestowed upon him or her by law.

      Obtaining an employee's binding waiver of his or her legal rights is not a

training exercise. It is not on a par with routine or mundane training subjects,

                                                                           A-3027-17T4

                                         24
such as how to obtain an assigned space in an employee parking lot or process

a travel voucher.

      We appreciate that Pfizer's arbitration module was previewed by mass

emails announcing the forthcoming module and "assigning" employees to

complete it. Even so, these inapt euphemisms dilute the legal significance and

necessary mutuality of the contractual process. An employer must do more than

"teach" employees about the company's binding arbitration policy.               The

employer must also obtain its employees' explicit, affirmative, and unmistakable

assent to the arbitration policy, in order to secure their voluntary waiver of their

rights under the law. Leodori, 175 N.J. at 303.

      As is the custom with most employers, Pfizer's arbitration policy is non -

negotiable. An employee cannot refuse to agree to the terms of the policy and

remain employed with Pfizer, except for proven retaliatory or discriminatory

conduct or some other statutory or contractual violation by the employer in

responding to the employee's refusal. Nonetheless, the policy must be presented

in a fashion that produces an employee's agreement and not just his or her

awareness or understanding.

      There is reason to doubt that all Pfizer employees who were sent the

training module necessarily accessed and read the arbitration policy through the

"Resources" tab on the third slide.        The company's Enterprise Learning

                                                                           A-3027-17T4

                                         25
Architect, Baker, describes the link to the Resources tab merely as an

"opportunity" that is "allowed." Hence, there cannot be confidence that an

employee actually took the time and effort to activate the tab and read the

contents of the document linked to it.

      A critical shortcoming of the company's procedure to obtain its

employees' individual assent to waive their rights is the "click box" that appears

at the end of the presentation. The opening slide of the module tells employees

that, after being presented with the policy, they will "then be asked to

acknowledge [their] receipt of the Agreement." As the Court ruled in Leodori,

an employee's mere receipt of the company's arbitration policy was not enough

to make it enforceable against him. Id. at 307. The employee instead needed to

manifest an "explicit, affirmative agreement" that reflects he "unmistakably"

assented to it. Id. at 303.

      The four-word click box on the module's third page selectively uses the

verb "acknowledge" and does not use the verb "agree." We realize that other

portions of the slides do contain and repeat the words agree and agreement. But

the only portion of the module that calls for a response by the employee is t he

critical click box. Before encountering that box, the employee is not asked to

initial key portions within the arbitration policy, as often is done with other

important legal documents such as a car loan or a house purchase.

                                                                         A-3027-17T4

                                         26
      Pfizer understandably wants the employee's click in the training module

to substitute for a physical signature. The click is a crucial part of the mutual

offer-and-acceptance exchange. Some employees surely will skip to the click

box at the end of the presentation without paying close or any attention to the

verbiage that preceded it. They may well rush to complete the assigned training

activity before the company deadline. In keeping with the tenets of Leodori, it

is vital that this momentous segment of the module make "unmistakably" clear

that the employee is voluntarily agreeing to the arbitration policy, and not

simply acknowledging it. 7

      Here, the intended meaning of the term "acknowledge" in the click box

was clouded by the opening slide explaining that the employee would be asked

at the end of the presentation to "acknowledge [his or her] receipt" of the

company's form agreement – not mentioning the employee's need to also convey

his or her assent to its terms. (Emphasis added). Moreover, the final slide

merely thanks the employee for "reviewing" the document. The whole process

is called a "training activity." Communications so vital to the mutual process of



7
  Although sometimes the word "acknowledge" might be considered a synonym
of the word "agree," the former term can reasonably be thought to mean simply
to "recognize" the existence of something. See Merriam-Webster's Collegiate
Dictionary 11 (11th ed. 2003). For example, one might "acknowledge" the high
price of a new car without "agreeing" to pay it.
                                                                         A-3027-17T4

                                        27
contract formation should not hinge upon loose and inconsistent wording that is

reasonably capable of being misunderstood as something short of an agreement.

      These deficiencies can be easily cured.        For instance, rather than

euphemistically calling the process a unilateral "training" activity, the company

could identify the process to employees with terms that more accurately convey

what it actually must be: for example, an agreement and a waiver of rights.

      More importantly, to comply with the tenets of Leodori, 175 N.J. 293, the

click box which seeks an employee's legally binding response should contain

the word "agree" or "agreement." For example, it could say, "Click here to

convey your agreement to the terms of the binding arbitration policy and your

waiver of your right to sue." We will not prescribe in rigid fashion the exact

language that should be immediately next to the click button, but the words used

should have close proximity and prominence and contain the critical word

"agree" or "agreement." The weaker term "acknowledge" does not suffice. 8

      In Leodori, the Court states it would have sufficed for the employer in that

case to revise the acknowledgement form to recite that "the employee had agreed

to the more detailed arbitration provision contained in the handbook." Id. at 307


8
  Our discussion in this regard should not be construed as a prohibition upon
employers routinely transmitting company policies to workers through email
and asking them to acknowledge those policies. Nor do we intend to disallow
employers from seeking agreement to arbitration policies electronically if
appropriately conducted consistent with this opinion.
                                                                         A-3027-17T4

                                        28
(emphasis added). We realize the words "agree" and "agreement" appear several

times on the slides in Pfizer's module and also within the linked policy. In

Leodori, the employees were asked to provide their physical signatures on the

company's form, a process that reflects formality.        Id. at 297.   Here, the

employee's momentary click of a button or an electronic mouse lacked

equivalent formality when that click was not tethered to and spotlighted with a

clear and proximate direction that, by clicking the button, the employee is

knowingly agreeing to waive his or her legal rights. Given these deficiencies,

the use of the words "agree" and "agreement" outside of the click button is not

sufficient to satisfy the requirements of Leodori in this case.

      Similar to the Court's discussion in Leodori, compliance with contract

formation and waiver principles could be accomplished with relative ease. The

company may have strategically decided to omit the word "agree" from the click

box because using that term might cause some employees to balk and to question

the arbitration policy. Regardless of why Pfizer formatted the language to say

"acknowledge," it still holds the cards by demanding assent from its workers as

a condition of continued employment. If an at-will employee refuses to agree to

the policy, he or she can be shown the door, unless his or her discharge is

otherwise prohibited by law.



                                                                         A-3027-17T4

                                         29
      The more straightforward method the law requires may well generate

discussions by employers with some workers who may hesitate to provide their

electronic agreement. But the temporary inconvenience to companies in having

such discussions would be offset by the benefit of achieving legally enforceable

mutuality and clarity. Indeed, we suspect that very few, if any, employees would

refuse to agree to the policy if they knew such refusal would cause them to lose

their jobs. Nonetheless, their assent must be procured in a proper manner.

      In sum, the wording and method of Pfizer's training module is inadequate

to substantiate an employee's knowing and unmistakable assent to arbitrate and

waive his or her rights of access to the courts.     The trial court's decision

validating the company's "acknowledgement" process is accordingly reversed.

                                      C.

      We turn to defendants' separate argument that plaintiff is "deemed" to be

bound by Pfizer's mandatory arbitration policy because she continued to work

for Pfizer for more than sixty days after receiving the arbitration agreement.

This is certainly what the third slide on the module states. Such a proclamation

of "consent by default" is legally insufficient, however, to satisfy the

requirements of explicit and unmistakable employee assent prescribed by

Leodori.



                                                                        A-3027-17T4

                                       30
       The motion judge relied on Jaworski v. Ernst & Young U.S. LLP, 441 N.J.

Super. 464 (App. Div. 2015), in concluding that Pfizer's sixty-day "deemer"

provision was legally sufficient to manifest plaintiff's assent to the arbitration

policy, because she worked at the company for over a year after the policy was

disseminated via the training module in May 2016 and became effective in July

2016. We respectfully disagree with that analysis.

       In Jaworski, three employees challenged their agreement to their

employer's binding arbitration policy, as it had been amended in 2007. Id. at

467.    Two of the employees had signed employment agreements that

"unambiguously referenced and assented to the terms of the [arbitration

program], including the 2007 amendments," and the panel in Jaworski found

them bound by those terms. Id. at 473.

       A third employee, Holewinski, involved a more difficult case. He signed

an employment agreement after enactment of the initial arbitration program, but

did not sign anything after the 2007 amendments. Ibid. Rather, he continued

working for five years after receiving notification via email of the 2007

amendments. Id. at 471, 474. The initial agreement Holewinski signed included

a provision concerning future possible termination or amendment of the

arbitration program, stating:

            [The company] may propose termination or amendment
            of the program at any time by providing notice to
                                                                         A-3027-17T4

                                         31
             Employees through the Daily Connection [daily email
             bulletin] or other electronic notice. An Employee
             indicates his or her agreement to the proposed
             amendment or termination, and such proposed changes
             become effective as to that Employee, by continuing his
             or her employment with [the employer] for at least three
             days after the notice is provided.

             [Id. at 469.]

The panel in Jaworski held that Holewinski was still bound by the 2007

amendments because "[n]ot only did Holewinski continue with [the company]

after the Effective Date, thus manifesting his intent to be bound pursuant to the

unambiguous and specifically-emphasized terms of the Program, he did so for

an additional five years until his termination in 2012." Id. at 474.

      The    circumstances     of   Holewinski     addressed    in   Jaworski   are

distinguishable from those of plaintiff in this case. Unlike Holewinski, who had

previously supplied his signed agreement to an arbitration policy, plaintiff in

this case never signed an agreement, or otherwise unmistakably agreed, at any

time, to waive her rights to litigate discrimination claims in court. 9

      Moreover, with all due respect to our colleagues in Jaworski, we cannot

reconcile the panel's analysis with the Supreme Court's mandate in Leodori for

an "explicit, affirmative agreement that unmistakably reflects [an] employee's


9
  We note that, as an alternative to an appropriately-designed click, it would
have sufficed for Pfizer to have utilized a "touch screen" or other electronic
method for employees to supply their signatures in electronic form.
                                                                          A-3027-17T4

                                          32
assent" to arbitration, 175 N.J. at 303, and "concrete proof" of a waiver of an

employee's rights to a jury trial and to litigate discrimination claims in court.

Id. at 307.

      The sixty-day provision here is the company's unilateral declaration. In

essence, it is an attempt to bypass the evidential requirements of Leodori, so that

employees who do not communicate their voluntary agreement to the arbitration

policy will be imagined to have provided such agreement if they keep reporting

to work for longer than two months. The provision, which is set forth on the

very same acknowledgment slide we have found to be inadequate, unacceptably

circumvents the Supreme Court's tenets. It also makes the clicking process on

the module, even if that process had comported with our law's mutuality and

waiver requirements, essentially redundant or meaningless after sixty days.

      Unless and until the Supreme Court alters its precedent in Leodori, we

respectfully decline to follow our sister panel's ruling in Jaworski. The sixty-

day provision, in the absence of separate evidence – apart from continued

employment – of the employee's affirmative assent to be bound by the arbitration

policy, does not salvage defendants' position. 10


10
   At oral argument on appeal, we posed to defense counsel the hypothetical of
whether a placard displayed by a company at its employee entrance announcing
such a sixty-day "deemer" would be sufficient to substantiate an employee's
agreement to arbitrate, if employees entering the building were instructed to read
the placard before heading to their work stations. Defense counsel did not
                                                                          A-3027-17T4

                                         33
      Our legal conclusion should not be misread as signifying any views about

the public policies that relate to binding arbitration of employment claims. We

respect and adhere to the guidance of the FAA and the Supreme Courts of the

United States and of this State on the subject. We simply apply established

precedent in holding that the employer in this case did not do enough to obtain

its employees' agreement to arbitrate. With some modest changes, the employer

should be able to do so in the future.

      Lastly, we note that, at the oral argument, defense counsel alerted us to a

recent November 2018 unpublished opinion of a federal district judge in

Pennsylvania who upheld Pfizer's arbitration policy, based on an employee's

continued service for more than sixty days after receiving the training module.

We do not cite to that unpublished opinion, see Rule 1:36-3, nor do we choose

to follow it. The case involved the application of Pennsylvania contract law and

did not, as here, require adherence to New Jersey law, including our State

Supreme Court's decisions in Leodori and Atalese that robustly prescribe

explicit and unmistakable expressions of mutual assent to arbitrate.




believe offhand that such a placard procedure would be legally inadequate. We
have doubts such a procedure would comport with Leodori.



                                                                        A-3027-17T4

                                         34
        For these reasons, the trial court's order compelling arbitration is reversed

and the case is restored to the Law Division's docket. 11

        Reversed.




11
     In light of our ruling, we need not reach other arguments raised by plaintiff.
                                                                            A-3027-17T4

                                           35